DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	establishing a visual interface for the software defined networking, the visual interface comprising at least one first node indicative of a port of a switch and at least one second node indicative of a port of a service provider, 
wherein the first node and the second node are distributed on at least one stack hub; 
establishing a connection between the first node and the second node to connect a service in real time, 
wherein the service is disconnected when the connection is terminated, the connection having a curvature different from a curvature of the stack hub and at least extending to intersect with the stack hub;
determining, according to the connection, a location corresponding to the port of the switch and a location corresponding to the port of the service provider and an attribute of the connection, 
wherein the attribute of the connection comprises any one or a combination of a bandwidth rate, a bit error rate, a delay, and a redundancy; and 
adjusting the attribute of the connection in real time according to a relationship between the attribute of the connection and time.” 
Morrill et al. (US 2012/0327816 A1) teaches a system and method for differentiating billing in response to content. A determination is made of types of traffic in one or more communications being communicated through a network. A determination is made of rates associated with each of the types of traffic. Billing is implemented utilizing the rates for the types of traffic.
Oetting et al. (US 2017/0070594 A1) teaches concepts and technologies disclosed herein are directed to visualizations for network virtualization platforms ("NVPs"). According to one aspect disclosed herein, a computer system executing a visualization component can obtain data associated with a NVP. The computer system can generate a visualization of the data associated with the NVP. The visualization can include a three-dimensional central cube visualization that includes a plurality of smaller cube virtualizations, each of which includes a node representative of an application executable by at least a portion of a plurality of resources of the NVP. The computer system can output the visualization.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-7, 9-21 is/are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Syed et al. 					(US 2015/0131997 A1) 
The disclosure generally relates to methods and apparatuses for orchestration of configuration and protection in multiple layers in data transport networks.
Wiley et al. 					(US 2008/0049639 A1) 
To manage service level agreements between a communications carrier operating a packet network, the principles of the present invention may collect network performance information for communications of data packets including real-time and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457